United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3053
                                    ___________

Louis Watson,                          *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Kenneth S. Apfel, Commissioner, Social *
Security Administration,               *     [UNPUBLISHED]
                                       *
                   Appellee.           *
                                 ___________

                              Submitted: April 13, 2000

                                   Filed: April 19, 2000
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Louis Watson appeals the district court's grant of summary judgment affirming
the Commissioner's decision to deny Watson disability insurance benefits. Having
reviewed the administrative record, we conclude the administrative law judge carefully
considered the debilitating effect of Watson's alcohol abuse and substantial evidence
on the record as a whole supports the decision of the Commissioner that Watson is not
disabled for social security purposes. This case presents no novel issues to justify an
extended discussion. We thus affirm for the reasons stated in the district court's
memorandum and opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-